Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 16-21, 24-26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (USP 5,770,841) in view of Kadaba (US Pub 2005/0119786 A1).
Moed is directed to sorting packages which can be considered as a broad class of deliverable items.  A piece of luggage would be a part of the subset of that broad class of deliverables, and, as such, the instant claims and Moed are both directed toward sorting items by a final destination and delivering them to that destination.
Regarding claim 16, Moed discloses a method of sorting pieces of luggage, the method comprising: generating for each piece of luggage an information set including a machine-readable code and human-readable code, and storing the information set as a dataset in a database; providing each piece of luggage with the identification element carrying an information set with the machine-readable code and human-readable code (col. 5, lines 31-52); during a sorting process, automatically acquiring and automatically recognizing at least part of the information set in the identification element by acquiring the machine-readable code and, if the machine readable code is not recognizable, automatically acquiring the human-readable code from the identification element (col. 9, lines 7-57; ZIP+4 database); performing a check to thereby automatically verify whether the part of the information set that has been recognized matches at least one dataset that is stored in the database (col. 9, lines 27-57; ZIP+4 database); and sorting the respective piece of luggage according to information gleaned from the dataset that is stored in the database (col. 4, lines 5-11 and col. 10, lines 59-65), but Moed does not 
Regarding claim 17, Moed discloses the identification element includes a barcode and the part of the information set in the identification element that has been acquired differs from a plain text representation of the barcode (element 36 and col. 3, lines 54+ and col. 4, lines 1-11).
Regarding claim 18, Moed discloses the check comprises verifying which dataset in the database has a closest match with the part of the information set that has been acquired (col. 9, lines 27-57).
Regarding claim 19, Moed discloses the check comprises automatically determining a destination to which the piece of luggage is to be transported (col. 9, lines 27-57).
Regarding claim 20, Moed discloses performing the step of acquiring the part of the information set with an information acquisition apparatus and using optical text recognition for recognizing the part of the information set (col. 11, lines 32-36).
Regarding claim 21, Moed discloses the information set includes a plurality of information items and the at least one of the information items is at least partly recognized (col. 9, lines 27-57).
Regarding claim 24, Moed discloses a part of the information set is at least partly recognized and is compared with a plurality of datasets in the database and, if the part of the information set does not match any of the datasets, replacing the information set by a dataset that has a closest match with the information set (col. 14, lines 15-28).
Regarding claim 25, Moed discloses the database is a dynamic database containing automatically generated datasets (col. 9, lines 27-57).
Regarding claim 26, Moed discloses transmitting the information set to the database in a context of a generation of the identification element and storing the information set in the database as a dataset (col. 9, lines 27-57).
Regarding claim 33, Moed discloses a luggage sorting system, wherein each piece of luggage includes an identification element with an information set in the form of plain text (see Fig. 2; element 40), comprising: a database having stored therein a dataset for each piece of luggage, the dataset containing the machine-readable code and human-readable code of the information set (col. 5, lines 24-31); an information acquisition apparatus for automatically acquiring the information set in the form of human-readable code from the identification element and subjecting the human-readable code to optical character recognition (col. 9, lines 8-26): and a checking unit .
Claims 22, 23, 27, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Moed/Kadaba in view of Ananda (US Pub 2004/0199403 A1).
Regarding claim 22, Moed/Kadaba discloses all the limitations of the claim, but Moed does not disclose the information set in the identification element includes at least one information item selected from the group consisting of a luggage number, a boarding number, a passenger's name, a flight number, a code for a departure airport, a code for a transit airport, and a code for a destination airport; and the part of the information set that is automatically acquired and recognized is at least a part of the 
Regarding claim 23, Moed discloses recognizing a plurality of the information items in the information set and verifying, during the check, whether the plurality of information items match at least one dataset in the database (col. 9, lines 24-57).
Regarding claim 27, Ananda further teaches the piece of luggage is an item of flight luggage that is being sorted at an airport, and the method further comprises transmitting a dataset that is generated from the information set to all airports involved in the transportation of the respective piece of luggage (paragraph 0023).  It would have been obvious at the time of filing to modify Moed to be used as flight luggage, as taught by Ananda, for the purpose of identifying destinations for luggage.
Regarding claim 28, Ananda further teaches the dataset to a departure airport and, where applicable, to a destination airport and a transit airport (paragraph 0023).  It 
Regarding claim 31, Ananda further teaches the database at least partly includes information items pertaining to a flight schedule, the flight schedule including information items selected from the group consisting of flight numbers of incoming aircraft, flight numbers of departing aircraft, departure airport, landing airport, arrival airport, departure time, and landing time; and the check comprises verifying whether the part of the information set that has been recognized matches at least one of the items of the flight schedule that are stored in the database (paragraph 0023).  It would have been obvious at the time of filing to modify Moed to include information pertaining to a flight schedule, as taught by Ananda, for the purpose of identifying luggage for travel.
Regarding claim 32, Moed discloses the check comprises performing a plausibility check whether the part of the information set that has been recognized is plausible (col. 9, lines 27-57; ZIP+4 database).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moed/Kadaba in view of Peterson (US Pub 2005/0091088 A1).
Regarding claims 29 and 30, Moed/Kadaba discloses all the limitations including determining in the database when a given piece of luggage arrives at a luggage destination thereof (paragraph 0033), but Moed/Kadaba does not disclose deleting the dataset relating to the given piece of luggage after a predetermined period of time following an arrival at the luggage destination.  Peterson teaches as obvious deleting the dataset relating to the given piece of luggage after a predetermined period of time .

Response to Arguments
Applicant's arguments with respect to claims 16 and 33 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655 


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655